DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Response to Amendment
The supplemental amendment which filed on 7/29/2022 has been entered by office.
Allowable Subject Matter
Claims 1-6, 9, 11-12, 14-21, 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
As claims 1 and 21, The prior arts in the record taken alone or in any reasonable combination, fail to teach the claims a method and system comprising generating an indication message according to a specification defining a first field for power class indication supplemented by at least one further field provided for another power class indication such that a first operative condition of the wireless device is associated with the first field and a second operative condition of the wireless device is associated with each further field, wherein each of the first operative condition and the second operative condition includes at least a number of carriers involved in a specific operation of the wireless device, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
As claims 12 and 34, The prior arts in the record taken alone or in any reasonable combination, fail to teach the claims a method and system comprising the indication message comprises a first field for power class indication supplemented by at least one further field provided for extended power class indication, different operative conditions of the wireless device are associated with the first field and the at least one further field; and a processing circuitry adapted to: use information provided by the indication message for performing at least one operation in the network node; establish an association between every field of the indication message and a related operative condition of the wireless device; and determine an applicable power class for the wireless device for every established association., in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414